Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 13-15 and 17 directed to a method of non-elected without traverse.  Accordingly, claim 13-15 and 17 been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art (Karalus (US 3,339,557), Ademe et al. (US 2013/0167851), Gordon (US 4,107,426) and Samain (US 6,342,268)) disclose the claimed invention except a plug wrap with “a hydrophobic surface comprises at least 100 discrete islands defining a pattern of hydrophobic area” and the said islands “having an average lateral dimension of 5 micrometers to 100 micrometers”.
In particular, Samain discloses a process using a “microdispersion” of liquid droplets having a mean diameter of less than 100 micrometers containing the acid chlorides are applied to the surface (col. 4, 24-27).  After a reaction, the entire surface (not just where the microdroplets are) becomes hydrophobic (see example 27).
Therefore, the process of Samain, even when combined with the other prior art references, does not teach that discrete islands of hydrophobic material are formed when a pattern of discrete droplets are deposited on paper.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805. The examiner can normally be reached Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Felton/Primary Examiner, Art Unit 1747